TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00437-CR



                                  Jerry Neill Sharpe, Appellant

                                                 v.

                                  The State of Texas, Appellee


              FROM THE COUNTY COURT AT LAW OF BURNET COUNTY
         NO. M33653, THE HONORABLE LINDA M. BAYLESS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The jury found Jerry Neill Sharpe guilty of assault with bodily injury and family

violence based on his spanking of his teenaged daughter with his belt. See Tex. Penal Code

§ 22.01(a)(1). The court assessed sentence consistent with the jury’s verdict at 365 days in jail

suspended for a two-year term of community supervision. Sharpe contends on appeal that the

trial court erred by omitting an instruction he did not request regarding parental duty to discipline

children and the law prohibiting state agencies from violating parents’ fundamental duty to direct

the upbringing of their child. Sharpe further contends that the court erred by refusing to instruct

the jury as he requested that “the fact that a child is spanked on its own does not evidence family

violence.” He also contends that legally insufficient evidence supports the guilty verdict. We

will affirm the judgment.
                                       BACKGROUND

              Sharpe admits that he spanked his then-fifteen-year-old daughter, D, by hitting

her with his firefighter’s uniform belt while attempting to discipline her. Photographs show

bruises on several parts of D’s body that witnesses testified were consistent with belt strikes.

The contested issue at trial and here was whether his use of force was reasonable. We will

summarize the testimony to provide context for the reasonableness determination, focusing

primarily on testimony by D and Sharpe because they were the only occurrence witnesses.

              D—twenty years old at the time of trial—testified as did Sharpe. Other witnesses

included Department of Family and Protective Services investigator Kristin Cantu, Burnet

County Sheriff’s Deputy Brian Richey, Burnet County Sheriff’s Investigator Kathy Sievers, and

Sharpe’s sister, who lived with Sharpe and D until a few weeks before the incident and was

telephoned during the incident.

              Sharpe and D had a confrontation on October 5, 2016, followed by a tense two

weeks and leading to the October 19, 2016 interaction at issue in this case. Sharpe did not

approve of D spending time with an almost-eighteen-year-old boy. On October 5, 2016, D

forged Sharpe’s signature on a note requesting release from school for a non-existent doctor’s

appointment and telephoned Sharpe to ask permission to study then to stay overnight at a

friend’s house, when instead she spent that time with her boyfriend; as part of the scheme, D had

her boyfriend impersonate the grandfather on the phone with Sharpe. When Sharpe suspected

something was amiss and drove over to speak to the “friend’s” grandfather about the sleepover,

D met Sharpe outside of a dark, locked house, lied that she was going to the back of the house to

get the grandfather, and fled to her boyfriend at his grandparents’ house without the

grandparents’ knowledge. Sharpe called the sheriff’s office for help in finding D, and the next

                                               2
morning the boyfriend’s grandmother took D to the sheriff’s office. While there, D reportedly

yelled at Sharpe, “I hate you, I will do any and everything I can to get away from you.” She was

upset when she was forbidden to see her boyfriend.

               Kathy Sievers interviewed D after the October 5 incident while working as a

Burnet County Sheriff’s Investigator. Sievers testified that the boyfriend’s grandmother brought

D in because she claimed Sharpe had punched, hit, and kicked her, knocked her down, and sat on

her. But Sievers saw no marks on D consistent with that claim. She said that, when D yelled at

Sharpe in the office, he responded calmly at first, raising his voice to try to be heard. Sievers

testified that D’s mother denied the complainant’s allegation that she had seen Sharpe strangle

the mother; the mother described the complainant as a “drama queen.” The investigator testified,

however, that the pictures from after the October 19 incident did not reflect appropriate

disciplinary action by a parent against a fifteen-year-old girl.

               On October 19, 2016, D went to school early for basketball practice, took the

PSAT, had tutorials over her lunch period instead of eating, then had basketball practice after

school until about 6:30 or 7 p.m. Sharpe picked her up from school, they got food at Sonic, and

they went home. She sat on the living room floor to watch television and eat. Sharpe told her to

change the channel, but she did not like his programming choices. He told her again to change

the channel, and she tossed the remote when he asked for it—she and Sharpe differed only on

whether she tossed it to him or out in front of herself; she admitted that tossing the remote was a

bit “snotty” and “defiant” with a little “teenage attitude.” He yelled at her to stop eating and to

go to bed. As she tried to take another bite, he shoved her hamburger in her face and then into

her hair as she turned her face. She testified that she then tried to go to her room, but he testified

that she continued to defy him by trying to get food from the kitchen. D testified that Sharpe

                                                  3
grabbed her by the throat such that she could barely breathe. She pushed his arm away and made

what she testified was a “snotty” comment to get away from him.

               D went to her bed, and Sharpe told her to get up and put her arms around a pole in

the middle of the room; she did not comply because she did not want to get hit. He told her he

was going to hit her three times and that, if she moved, she would get three more. She tried to

escape, but was trapped. She testified that Sharpe sometimes hit her with the belt and buckle on

her backside, her arms, legs, chest, feet, and hands. She said she was on her back, curled into a

ball with her feet up trying to kick him away. She asked him to stop, but he told her he was

doing it out of love not anger; D testified, however, that his whole body was tense and almost

shaking and his face was red. She said, “It was rage.” She asked him to look in the mirror and

see if he looked like love or rage; he stopped for a second, then continued to yell at her, tried to

get her to stand at the pole, and kept trying to hit her. Eventually, he picked her up and tossed

her on her back and she curled into a defensive posture on her back. At the time, she weighed

110 pounds. Sharpe was a firefighter. She estimated that the spanking took about an hour and

estimated that he hit her between thirty and forty times; she said that the welts and red marks

from some of the swats dissipated by the next day when pictures were taken. She said the

spanking hurt a lot.

               D testified that Sharpe then wrapped her finger because he thought he might have

broken it and gave her ice for her legs. He told her to go to bed, then told her to come and watch

a debate on television with him. She watched it for about an hour and a half then went to bed

without having eaten more. After she went to bed, he came and got into bed with her, which did

not make her feel better.



                                                 4
               D testified that Sharpe took her to school the next morning and told her not to tell

anyone. A friend saw a bruise on her wrist then took her into the locker room, made her strip,

took pictures of the marks on her body, then made her go to the counselor’s office. She

eventually went to the hospital where more pictures were taken. D testified that the hospital staff

feared she had internal bleeding, but she did not. She testified that she was on bed rest for about

a week and that the bruises lasted well over a month. D testified that she loves Sharpe but

wanted him to be held accountable. She said his actions were not okay.

               Sharpe testified that, when he requested the remote control on October 19, D

slapped it in his hand when he asked her to put it in his hand. He said they had a tug-of-war over

her backpack after he sent her to her room because she had snacks in it. Before he spanked D on

October 19, he called his sister on the phone for help. When his daughter talked badly about him

to his sister, he threatened to call the sheriff’s department so they could watch him spank her, but

he decided against that. He said that while spanking D he held his belt doubled with the two

ends in his hand and never let the buckle out of his hand. When D refused to turn around so he

could spank her buttocks, he attempted to spank her from the side. He said her arm got hit when

she grabbed the belt to prevent it from hitting her butt; she also jammed her finger when she

released the belt and grabbed him and tried to throw him to the ground. He testified that he then

whipped her feet out from under her then gently laid her on her back, but she started kicking him

in the chest as he tried to spank her. She eventually sat down and started praying, he gave her

two more swats, and the struggle was over. He thought the spanking took only minutes and that

he swatted her maybe ten times. He said he had grown up with the three-licks, no-moving rule.

He admitted he probably had “fire” in his eyes during the incident. He said that when their

struggle ended, she went out and watched the debate with him. Her attitude was better.

                                                 5
               Sharpe’s sister testified that she had never seen Sharpe punish D inappropriately

while she lived with them.      She confirmed that she and Sharpe had been raised with the

three-licks, no-moving rule. She did not like the photos of D’s bruises and agreed that she did

not believe at this point in her life that Sharpe administered an appropriate form of discipline

that night.

               Burnet County Sheriff’s Deputy Brian Richey testified that he responded to the

school’s October 20, 2016 report of abuse. He testified that D’s injuries stood out and caused

him to remember them five years later at the July 2021 trial.       He testified that the photos in

evidence were in line with the injuries he saw in 2016. He said he saw about seven bruises,

some of which were consistent with marks from the belt rather than a buckle, which were

consistent with about ten blows. He testified that D told him Sharpe hit her on the head with the

buckle, but he did not see injuries on her head. He testified that her injuries were not in line with

what an ordinary, prudent man would do to punish his child.

               Department of Family and Protective Services Investigator Kristin Cantu testified

that she saw photographs of D’s injuries, watched her interview at the child advocacy center, and

interviewed Sharpe. She testified that D’s pinkie was sprained, not broken, and that the bruises

were consistent with blows from a belt. D had bruises on her arm, back, left side, leg and thigh,

wrist, and buttocks. She testified that it was not reasonable to have spanked D in this manner

based on all of the actions that occurred prior.

               Licensed Professional Counselor Robert Henley testified regarding what the child

told him during a session with him. It tracked her testimony at trial and, in many ways, Sharpe’s

testimony regarding the outline of events, including that she had an attitude and was mouthing

off to Sharpe. Henley testified that he held two joint sessions with Sharpe and the child. She

                                                   6
wanted Sharpe to apologize and Sharpe declined. Sharpe admitted striking her, but felt that he

acted appropriately, not excessively, did not hurt her, and was within his right as a parent.

Henley testified that corporal punishment should not be used after fourth grade and definitely not

between a father and maturing female. Henley agreed that Sharpe used other disciplinary tools

like removing phone privileges and that different and escalating misbehavior can require

different and escalating discipline. He testified that legally permissible spanking can sometimes

unintentionally leave a bruise. He agreed that lying to police and staying at an older boy’s house

without permission was venturing down a wrong path that needed intervention. Henley testified

that the incident was not a spanking and was not reasonable or appropriate.

               Sharpe opined that his sister was reasonable and said that the sheriff’s detective,

Henley, Richey, and Cantu seemed reasonable. But he testified that, even though they deemed

the level of force he used on his daughter unreasonable, he believed it was reasonable. He

testified that he regretted spanking his daughter that evening “because of all of the interference

from these people. If that hadn’t happened, she’d be—she might have learned what I was trying

to teach her that—and when they got a hold of her, you know, they’re all telling her she’s a

victim of a crime, she’s abused and it’s all a bunch of—” at which time his attorney interrupted

him. He finished by testifying that he was trying to discipline his daughter, to change her

behavior because her behavior was escalating and getting out of hand and an intervention had

to happen.


I.     Sharpe has not shown charge error.

               When reviewing jury charge errors, we first determine whether error exists and

then, if there is error, whether the error requires reversal. Almanza v. State, 686 S.W.2d 157, 171


                                                7
(Tex. Crim. App. 1984) (op. on reh’g).        The degree of harm necessary to require reversal

depends on whether appellant timely objected at trial. Marshall v. State, 479 S.W.3d 840, 843

(Tex. Crim. App. 2016).      If the appellant objected timely at trial, reversal is required upon a

showing of some harm to the appellant; without a timely objection, reversal is only required

upon a showing of egregious harm. Id.

               When the issue was preserved by a timely request made during the charge

conference, we must reverse if the charge error caused “some harm.”                Jordan v. State,

593 S.W.3d 340, 346 (Tex. Crim. App. 2020). “‘Some harm’ means actual harm and not merely

a theoretical complaint,” and we will reverse “if the error was calculated to injure the rights of

the defendant.” Id. at 347. In evaluating the extent of the harm, we review the entire record

assessing: the jury charge in its entirety; all of the evidence including the contested issues and the

weight of the probative evidence; counsels’ statements during voir dire and at trial; and any other

pertinent information in the record. Id.

               If the defendant failed to make a timely objection to the charge at the trial court,

we will reverse only if the error was so egregious that it deprived the defendant of a fair trial.

Ngo v. State, 175 S.W.3d 738, 743 (Tex. Crim. App. 2005). “A jury charge which omits an

essential element of the offense as alleged in the indictment is fundamentally defective.”

Markham v. State, 635 S.W.2d 153, 154 (Tex. App.—San Antonio 1982, no writ). Although our

review is not limited to a part of the charge standing alone, “the crucial part of the charge in

determining the existence of fundamental error is that part where the law is applied to the facts.”

Hanks v. State, 625 S.W.2d 433, 435 (Tex. App.—Houston [14th Dist.] 1981, no writ). When

determining whether a defensive instruction should have been provided, appellate courts view

the evidence in the light most favorable to the defendant’s requested instruction. Bufkin v. State,

                                                  8
207 S.W.3d 779, 782 (Tex. Crim. App. 2006). In general, a defendant is entitled to a jury

instruction on a defensive issue if the defensive issue is raised by the evidence, regardless of the

strength or credibility of that evidence. Farmer v. State, 411 S.W.3d 901, 906 (Tex. Crim. App.

2013); see also Granger v. State, 3 S.W.3d 36, 38 (Tex. Crim. App. 1999). However, an

instruction is not required if the evidence does not establish the defense. Williams v. State,

Nos. 03-14-00228—00229-CR, 2016 WL 370019, at *4 (Tex. App.—Austin Jan. 27, 2016,

no pet.) (mem. op., not designated for publication).

               Jury-charge error is considered egregiously harmful if it affects the very basis of

the case, deprives the defendant of a valuable right, or vitally affects a defensive theory. State

v. Ambrose, 487 S.W.3d 587, 597 (Tex. Crim. App. 2016). In assessing whether egregious harm

exists, we consider the entire jury charge; the state of the evidence, including contested issues

and the weight of the probative evidence; counsel’s arguments; and any other relevant

information revealed by the entire trial record.       Id. at 598; Almanza, 686 S.W.2d at 171.

“Egregious harm is a ‘high and difficult standard’ to meet, and such a determination must be

‘borne out by the trial record.’” Villarreal v. State, 453 S.W.3d 429, 433 (Tex. Crim. App. 2015)

(quoting Reeves v. State, 420 S.W.3d 812, 816 (Tex. Crim. App. 2013)).

       A.      The law and record do not support reversal for the absence of an instruction
               on the Family Code’s permission of corporal punishment.

               By his first issue, Sharpe contends that the trial court erred by failing to instruct

the jury on provisions of Texas law for which no instruction was requested. The trial court

instructed the jury in the application section that “[t]he use of force, but not deadly force, against

a child younger than eighteen years is justified if the actor is the child’s parent and when and to




                                                  9
the degree the actor reasonably believes the force is necessary to discipline the child.” The court

further instructed the jury:


       Therefore, if you find that the defendant, Jerry Sharpe, did commit assault bodily
       injury, but you further find, or have a reasonable doubt thereof, that the defendant
       was the parent of [D] and the force was used when and to the degree the
       defendant reasonably believed the force was necessary to discipline [D], you will
       find the defendant not guilty.


Consistent with the Penal Code, these instructions informed the jury that Sharpe was permitted to

use force he reasonably believed was necessary to discipline his daughter. See Tex. Penal Code

§ 9.61(a).

                Sharpe asserts that the trial court should have instructed the jury on the

following issues:

       •     under the Family Code, a parent has the duty of care, control, protection, and
             reasonable discipline of the child. See Tex. Fam. Code § 151.001(a)(2);

       •     Parents are among the limited group of persons who may use corporal punishment for
             the reasonable discipline of the child. Id. § 151.001(e)(1); and

       •      “A state agency may not adopt rules or policies or take any other action that violates
             the fundamental right and duty of a parent to direct the upbringing of the parent’s
             child.” Id. § 151.003.


                Sharpe concedes that he did not request an instruction on the Family Code

sections. A trial judge has no duty to instruct the jury sua sponte on unrequested defensive issues

because an unrequested defensive issue is not the law “applicable to the case.” Vega v. State,

394 S.W.3d 514, 519 (Tex. Crim. App. 2013); see Tex. Code Crim. Proc. art. 36.14.                 A

defendant cannot complain on appeal about the trial judge’s failure to include a defensive




                                                 10
instruction that he did not preserve by request or objection: he has procedurally defaulted any

such complaint. Vega, 394 S.W.3d at 519.

               The trial court did not err by failing to sua sponte instruct the jury on these Family

Code sections. The Court of Criminal Appeals has counseled against using instructions based on

non-Penal Code statutes:


       [G]enerally speaking, neither the defendant nor the State is entitled to a special
       jury instruction relating to a statutory offense or defense if that instruction (1) is
       not grounded in the Penal Code, (2) is covered by the general charge to the jury,
       and (3) focuses the jury’s attention on a specific type of evidence that may
       support an element of an offense or a defense. In such a case, the non-statutory
       instruction would constitute a prohibited comment on the weight of the evidence.


Walters v. State, 247 S.W.3d 204, 212 (Tex. Crim. App. 2007); see also Kirsch v. State,

357 S.W.3d 645, 651 (Tex. Crim. App. 2012).

               The prohibition of state agencies adopting rules or policies or taking actions that

violate the fundamental right and duty of a parent to direct the upbringing of the parent’s child in

Texas Family Code Section 151.003 is not relevant to the offense here. The Texas Penal Code

and its assault statute were adopted by the Legislature, not a state agency. There is no evidence

or argument that any state agency was present or involved when Sharpe struck his child with a

belt. Whether Sharpe believes that a state agency later overstepped its boundaries and interfered

with his parental duties in response to this incident is irrelevant to whether he committed a

criminal offense in violation of the Texas Penal Code on October 19, 2016. The trial court was

not obligated to instruct the jury on Section 151.003.

               The trial court was not required to instruct the jury that Texas Family Code

Section 151.001(a)(2) provides that parents have the duty to reasonably discipline their child and


                                                11
that Texas Family Code Section 151.001(e)(1) includes parents among the group who can use

corporal punishment to discipline children. The trial court correctly instructed the jury that

parents can justifiably use non-deadly force to discipline their children to the degree the parent

reasonably believes the force is necessary to discipline the child consistent with Texas Penal

Code Section 9.61(a). Sharpe does not persuade us by authority or argument that the trial court

erred by instructing the jury, consistent with the Texas Penal Code, that he was justified to

discipline his daughter with force he reasonably believed was necessary but not that, under the

Family Code, he had the general duty to discipline his daughter and that as a parent he could use

corporal punishment. His duty and the hypothetical use of corporal punishment were not at

issue; whether he exceeded the permissible bounds of the law was at issue and properly

presented by the instructions given.

               The reasonableness of Sharpe’s action was the central contested issue. We find

no error in the court’s instruction. Even if the omission were error, it is not egregious in light of

the evidence admitted, the charge given, and the arguments made. We overrule issue one.

       B. The law and record do not show the trial court erred by declining to give the
          requested instructions on spanking and family violence.

               By his second issue, Sharpe contends that the trial court erred by declining to

instruct the jury as he requested that “[t]he fact that a child is spanked on its own does not

evidence family violence.” The requested language is an excerpt from the conditional grant of a

writ of mandamus requiring a trial court to withdraw a protective order against a father in an

underlying divorce case. See In re Wean, No. 03-10-00383-CV, 2010 WL 3431708, at *5 (Tex.

App.—Austin Aug. 31, 2010, orig. proceeding). Later in the same paragraph, the Wean court

wrote that, “for corporal punishment to constitute family violence, there must be some


                                                 12
evidence—such as severity of injury, type of instrument used, or mental or emotional state of the

perpetrator—that would transcend a reasonable level of parental discretion regarding discipline.”

Id. The photographs in that case did not show bruising, id., the evidence consistently showed

that the father spanked the children’s buttocks only, id. at *7, and the mother testified that the

father never lost his temper when spanking, id. The mother testified, however, that his spankings

always left a mark or welt. Id.

               In the charge conference, Sharpe’s attorney also requested the following

language: “Infrequent spankings of a child that leave marks or visible bruises 24 hours after

spanking do not constitute sufficient evidence to demonstrate that a parent engaged in conduct

that endangered a child’s physical or emotional well-being.” See In re A.S., 261 S.W.3d 76, 88

(Tex. App.—Houston [14th Dist.] 2008, pet. denied). The requested language is an excerpt from

an opinion reversing a trial court’s judgment based on a conclusion that a father’s spanking a

child endangered the child’s physical or emotional well-being. See id. at 87-88; see also Tex.

Fam. Code § 161.001(1)(E). The court found that evidence that the spanking of a child who wet

his pants that did not leave a mark and for which no criminal complaint was filed did not qualify

as endangerment under Section 161.001(1)(E). A.S., 261 S.W.3d at 88.

               Sharpe contends that, had the trial court given his requested instructions, the jury

could have easily concluded that some spanking is not evidence of family violence and thus that

there was no assault as charged. He contends that the instruction would have authorized an

acquittal because the instruction would say that an offense did not occur.

               Sharpe’s argument fails on several counts.       As set out above, the Court of

Criminal Appeals has counseled against instructions that are not grounded in the Penal Code, are

covered by the general charge to the jury, and focus the jury’s attention on a specific type of

                                                13
evidence that may support an element of an offense or a defense. Kirsch, 357 S.W.3d at 651;

Walters, 247 S.W.3d at 212. Foremost, the proposed instructions are not warranted because they

do not track the law applicable to this case. The requested instructions are language from civil

cases based on the Family Code standards for protective orders and endangerment standards

rather than the Penal Code. A.S., 261 S.W.3d at 88; Wean, 2010 WL 3431708, at *5; compare

Tex. Fam. Code §§ 85.001(a) (protective order justified if family violence has occurred and is

likely to occur again) & 161.001(1)(E) (engaging in conduct or knowingly placing the child with

persons who engaged in conduct which endangers the physical or emotional well-being of the

child supports parental-rights termination) with Tex. Penal Code § 22.01(a)(1) (assault occurs

when person intentionally, knowingly, or recklessly causes bodily injury to another).         The

Legislature selectively imports Family Code concepts into the criminal law. The Code of

Criminal Procedure adopts the Family Code’s definition of family violence when authorizing a

finding of family violence. See Tex. Code Crim. Proc. art. 42.013 (adopting Tex. Fam. Code

§ 71.004). The Penal Code imports Section 71.004’s definition of family violence in describing

offenses and defenses. See Penal Code §§ 22.04(l)(2)(B)(i) (defense to the offense of injury to a

child, elderly individual, or disabled individual), 21.007(f)(2) (terroristic threat).     These

adoptions make the Legislature’s choice not to adopt Family Code sections 85.001(a) and

161.001(1)(E) standards for protective orders and rights termination into the assault offense and

the parental-discipline force justification speak even louder. See Tex. Penal Code §§ 9.61(a)

(parental discipline force justification), 22.01(a) (assault). Whether a spanking can support a

finding of the offense of assault with bodily injury and family violence should not be assessed on

instructions based on inapposite Family Code concepts.



                                               14
               Further, the concept that a “spanking without more”—i.e., one that does not reach

the level of force that overcomes the parent-child force justification—would support acquittal is

addressed appropriately by the instructions given. In the charge given, the court defined family

violence for the jury as follows:


       The following offenses, when committed against another with whom a person has
       a family, household, or dating relationship, are family violence: murder, capital
       murder, manslaughter; criminally negligent homicide; assault; sexual assault;
       aggravated assault; aggravated sexual assault; injury to a child, elderly individual
       or disabled individual; abandoning or endangering a child; deadly conduct;
       terroristic threat; aiding suicide; tampering with a consumer product; leaving a
       child in a vehicle; harassment by a person in certain correctional facilities;
       harassment of a public servant; kidnapping; aggravated kidnapping; indecency
       with a child; and continuous violence against the family.


This definition is a list of Penal Code offenses that can support a family-violence finding. A

family-violence finding in this case must be based on a spanking that is an assault—the only

offense on the list charged in this case. The court defined Assault Causing Bodily Injury—

Family Violence as follows: “A person commits [an] offense if the person intentionally,

knowingly, or recklessly causes bodily injury to another with whom the person has a family,

household, or dating relationship.” Tex. Penal Code § 22.01(a)(1) (assault); see also Tex. Code

Crim. Proc. art. 42.013 (family-violence finding 1). Bodily Injury was defined in the charge as


       1  The Code of Criminal Procedure provides that, “if the court determines that the offense
involved family violence, as defined by Section 71.004, Family Code, the court shall make an
affirmative finding of that fact and enter the affirmative finding in the judgment of the case.”
Tex. Code Crim. Proc. art. 42.013.

       The Family Code defines “family violence” as:

       (1) an act by a member of a family or household against another member of the family or
           household that is intended to result in physical harm, bodily injury, assault, or sexual
           assault or that is a threat that reasonably places the member in fear of imminent
                                               15
“Physical pain, illness, or any impairment of physical condition.” Tex. Penal Code § 1.07(a)(8).

The court applied the definitions when charging the jury that “if you find from the evidence

beyond a reasonable doubt that [Sharpe] did then and there intentionally, knowingly, or

recklessly cause bodily injury to [D], a member of his family or household, then you will find the

defendant guilty as charged.” This charge was followed by the defensive charge discussed above

on the justification for a parent’s use of a degree of force reasonably believed necessary to

discipline the child. To the extent that a “spanking without more” means that the parent did not

exceed the permissible bounds of the justified force, the jury was instructed on that issue, and the

omission of Sharpe’s requested instructions was neither error nor harmful.

               Sharpe’s argument for the “spanking without more” instruction clashes with the

Court of Criminal Appeals’s admonition that instructions must not comment on the weight of the

evidence or focus the jury’s attention on a specific type of evidence that may support an element

of an offense or a defense. See Walters, 247 S.W.3d at 212. The requested instruction focuses

the jury on whether the evidence is something “more” than a spanking without defining what

“more” is sufficient to show family violence. That instruction and the instruction that spankings

that do not leave a bruise lasting more than a day are not supported by the evidence in the record.




           physical harm, bodily injury, assault, or sexual assault, but does not include defensive
           measures to protect oneself;

       (2) abuse, as that term is defined by Sections 261.001(1)(C), (E), (G), (H), (I), (J), (K),
           and (M), by a member of a family or household toward a child of the family or
           household; or

       (3) dating violence, as that term is defined by Section 71.0021.

Tex. Fam. Code § 71.004.
                                                16
               The trial court did not err by concluding that Sharpe was not entitled to the

requested instructions, and Sharpe was not harmed by their omission. We overrule issue two.


II.    The evidence is sufficient to support the judgment.

               Sharpe contends that the State failed to overcome the justification for his use of

force in disciplining D. Evidence is sufficient to support a conviction when, after considering all

of the evidence in the light most favorable to the prosecution, a reviewing court concludes that

any rational trier of fact could have found the essential elements of the offense beyond a

reasonable doubt. Hernandez v. State, 556 S.W.3d 308, 315 (Tex. Crim. App. 2017); McCall

v. State, 635 S.W.3d 261, 272 (Tex. App.—Austin 2021, pet. ref’d). The trier of fact is the sole

judge of the weight and credibility of the evidence. See Zuniga v. State, 551 S.W.3d 729, 733

(Tex. Crim. App. 2018); Blea v. State, 483 S.W.3d 29, 33 (Tex. Crim. App. 2016); see also Tex.

Code Crim. Proc. art 36.13 (explaining that “the jury is the exclusive judge of the facts”). Thus,

when performing our review, we may not re-evaluate the weight and credibility of the evidence

or substitute our judgment for that of the factfinder. Arroyo v. State, 559 S.W.3d 484, 487 (Tex.

Crim. App. 2018); see also Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012).

Instead, we must defer to the credibility and weight determinations of the factfinder. Cary

v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016); Nowlin v. State, 473 S.W.3d 312, 317

(Tex. Crim. App. 2015).      When the record supports conflicting reasonable inferences, we

presume that the factfinder resolved the conflicts in favor of the verdict, and we defer to that

resolution.   Zuniga, 551 S.W.3d at 733; Cary, 507 S.W.3d at 757.           Ultimately, we must

“determine whether the necessary inferences are reasonable based upon the combined and

cumulative force of all the evidence when viewed in the light most favorable to the verdict.”


                                                17
Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015) (quoting Clayton v. State,

235 S.W.3d 772, 778 (Tex. Crim. App. 2007)); accord Arroyo, 559 S.W.3d at 487.

               The essential elements of the offense are those as defined by the hypothetically

correct jury charge for the case. Hernandez, 556 S.W.3d at 315. A hypothetically correct jury

charge reflects the governing law, the indictment, the State’s burden of proof and theories of

liability, and an adequate description of the offense for the particular case. Id. It includes the

statutory elements of the offense as modified by the indictment. See id. at 312–13; Johnson

v. State, 364 S.W.3d 292, 294 (Tex. Crim. App. 2012). The relevant elements here are whether

(1) Sharpe intentionally, knowingly, or recklessly (2) caused bodily injury to D, a member of his

family or household. See Tex. Penal Code § 22.01(a)(1); McCall, 635 S.W.3d at 272. We must

also consider whether there is reasonable doubt concerning the parental-discipline force

justification under Texas Penal Code Section 9.61. “The use of force under section 9.61 is not

justified simply because of a parent’s subjective belief that the force is necessary; rather, the use

of force is justified only if a reasonable person would have believed the force was necessary to

discipline the child or to safeguard or promote the child’s welfare.” Quattrocchi v. State,

173 S.W.3d 120, 122 (Tex. App.—Fort Worth 2005, pet. ref’d) (quoting Assiter v. State,

58 S.W.3d 743, 748 (Tex. App.—Amarillo 2000, no pet.)). The “reasonable belief” standard is

an objective standard. Id.; see also Tex. Penal Code Ann. § 1.07(a)(42) (defining “reasonable

belief” as that held by “an ordinary and prudent man in the same circumstances as the actor”).

The jury may infer consciousness of guilt from an accused directing the victim not to tell anyone

what happened between them. Lightsey v. State, No. 03-19-00136-CR, 2021 WL 1182406, at *6

(Tex. App.—Austin Mar. 30, 2021, pet. ref’d).



                                                 18
               Sufficient evidence supported the jury’s finding of guilt.        There was ample

evidence about the background conflict between Sharpe and D and the acute conflict on

October 19, 2016. D had been dishonest, disobeyed Sharpe, and been “snotty” to him. There

was conflicting evidence on the details of how the confrontation played out, the number of times

Sharpe hit her, and whether he hit her with a buckle. But there was no dispute that Sharpe

spanked his daughter with a belt at least ten times, and D testified that he struck her as many as

forty times. More critically, the jury saw the effect of the blows he struck in the pictures of her

bruises. D testified that Sharpe told her not to tell anyone what had happened, from which the

jury could infer Sharpe’s consciousness of guilt. The jury heard DFPS investigator Cantu testify

that the spanking was “not reasonable,” Deputy Richey testify that D’s injuries were not in line

with what an ordinary, prudent man would do to punish his child, Investigator Sievers testify that

the photos of D’s injuries did not look like the results of an appropriate disciplinary action by a

parent against a 15-year-old girl, counselor Henley testify that “[t]his wasn’t a spanking and, no,

it was not [reasonable and appropriate],” Sharpe’s sister testify that she did not believe that the

discipline Sharpe administered was an appropriate form, and D testify that she was on bed rest

for a week and that the bruises lasted more than a month. The jury also heard Sharpe testify that,

despite all of the other adult witnesses testifying that the level of force he used on D was

unreasonable, he believed it was reasonable. They heard him testify that he regretted spanking

his daughter that evening, not because of the force he used and the injuries he inflicted, but

because of all of the interference from these people with D learning a lesson.

               The jury could have considered all of the evidence, resolved conflicts, made

reasonable inferences, and reached the verdict it did. Legally sufficient evidence supports the

judgment. We overrule issue three.

                                                19
                                       CONCLUSION

              Finding no merit to the issues Sharpe raises on appeal, we affirm the trial

court’s judgment.



                                           __________________________________________
                                           Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Affirmed

Filed: August 31, 2022

Do Not Publish




                                              20